Citation Nr: 0723466	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  03-14 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
residuals of a low back injury, and if so, whether the 
reopened claim should be granted.

2.  Entitlement to an increased rating for a fungus disorder 
of the feet, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to August 
1980.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2002 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Reno, Nevada.  

When the case was last before the Board in April 2005, it was 
decided in part and remanded in part.

The Board notes that since the April 2005 Board remand, the 
RO granted service connection for degenerative arthritis of 
the knees in a June 2006 rating decision, which also assigned 
a 10 percent rating for each knee, effective October 11, 
2000.  In addition, in a November 2006 rating decision the RO 
granted service connection for residuals of frostbite 
injuries of both feet and assigned a 30 percent rating for 
each foot, effective September 15, 2000.  The veteran filed a 
timely notice of disagreement with respect to the disability 
rating and effective date assigned for each of these service-
connected disabilities.  The Board has been informed that the 
RO has recently issued a statement of the case; however, the 
record does not reflect whether the veteran has perfected on 
appeal with respect to any of these issues, and they 
certainly have not been certified to the Board at this time.  
Therefore, they are not currently before the Board.  

Additionally, the Board notes that after the issuance of the 
most recent supplemental statement of the case in November 
2006, the veteran submitted additional medical evidence and 
additional letters setting forth his contentions on appeal.  
The Board notes that the bulk of the additional evidence is 
duplicative of evidence previously of record.  In any event, 
the veteran's representative stated (in the appellant's brief 
dated June 15, 2007) that the veteran waives initial 
consideration of this additional evidence by the RO.  
Therefore, the Board may proceed with the appeal. 


FINDINGS OF FACT

1.  Service connection for residuals of a low back injury was 
denied in an unappealed rating decision of September 1995; 
the evidence received since the September 1995 decision 
includes evidence that is neither cumulative nor redundant of 
the evidence previously of record and is so significant that 
it must be considered in order to fairly decide the merits of 
the claim. 

2.  The veteran does not have a fungus disorder of the feet.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for residuals of a 
low back injury.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).

2.  The criteria for a rating in excess of 30 percent for a 
fungus disorder of the feet have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.14, 4.118, Diagnostic 
Codes 7806, 7813 (2002-2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claim to Reopen

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decision makers, which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim. 38 C.F.R. 
§ 3.156(a) (2001).

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a) (2006), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the veteran's claim to reopen, 
which was received prior to that date. 

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999), the U. S. Court of Appeals for 
Veterans Claims held that the prior holding in Justus that 
the credibility of the evidence is to be presumed, was not 
altered by the Federal Circuit decision in Hodge.

In an unappealed decision of September 1995, the RO denied 
entitlement to service connection for residuals of a low back 
injury because there was no medical evidence showing the 
presence of a chronic back disability.   

The subsequently received evidence includes VA progress notes 
from January 1999 which indicate that the veteran complained 
of low back pain and that he has a history of back pain since 
an in-service back injury.  This evidence is neither 
cumulative nor redundant of the evidence previously of 
record.  It relates to an unestablished fact necessary to 
substantiate the claim.  Moreover, it is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  Accordingly, it is new and material and reopening 
of the claim is in order.  

II.  Increased Rating for Fungus Disorder of the Feet

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with notice required under the VCAA, by letters 
dated in December 2000, January 2004, April 2005, August 
2005, and February 2006.  In the letters dated in April 2005 
and February 2006, VA specifically informed the appellant 
that he should submit any pertinent evidence in his 
possession.  

Although the appellant has not been provided notice of the 
type of evidence necessary to establish an effective date for 
an increased rating, the Board finds that there is no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As explained below, the Board has determined that an 
increased rating is not warranted for the veteran's fungal 
infection of the feet.  Consequently, no effective date will 
be assigned, so the failure to provide notice with respect to 
that element of the claim was no more than harmless error.

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the appellant have been obtained.  In 
addition, the veteran was afforded appropriate VA 
examinations.  The veteran has not identified any outstanding 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such outstanding evidence.  
Therefore, the Board is also satisfied that VA has complied 
with the duty to assist provisions of the VCAA and the 
pertinent implementing regulation.  

Following the completion of all indicated development of the 
record, the originating agency readjudicated the claim in 
November 2006.  There is no indication or reason to believe 
that the ultimate decision of the originating agency would 
have been different had complete VCAA notice been provided at 
an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the appellant.  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2006).  

38 C.F.R. § 4.14 does not preclude the assignment of separate 
evaluations for separate and distinct symptomatology where 
none of the symptomatology justifying an evaluation under one 
diagnostic code is duplicative of or overlapping with the 
symptomatology justifying an evaluation under another 
diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3.

The Board notes that the rating criteria for evaluating 
disabilities of the skin were revised, effective August 30, 
2002.  

The former criteria provide that dermatophytosis is to be 
rated as for eczema, dependent upon location, extent, and 
repugnant or otherwise disabling character of the 
manifestations.  38 C.F.R. § 4.118, Diagnostic Code 7814 
(2002).

A noncompensable rating is warranted for eczema if there is 
slight, if any, exfoliation, exudation, or itching, if on a 
nonexposed surface or small area.  A 10 percent rating is 
warranted for exfoliation, exudation or itching, if involving 
an exposed surface or extensive area.  A 30 percent rating is 
warranted with exudation or constant itching, extensive 
lesions, or marked disfigurement.  A 50 percent evaluation 
requires that the condition be manifested by ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptional repugnance.  38 C.F.R. § 
4.118, Diagnostic Code 7806 (2002).

Under the revised rating criteria effective August 30, 2002, 
dermatophytosis, to include tinea pedis, is to be rated as 
disfigurement of the head, face or neck, scars, or dermatitis 
(Diagnostic Code 7806) depending on the predominant 
disability.  In this case, dermatitis or eczema is the 
predominant disability because the disability involves the 
skin on the feet, without evidence of scarring.

Under the revised version of Diagnostic Code 7806, dermatitis 
or eczema warrants a 60 percent evaluation if it covers more 
than 40 percent of the entire body, more than 40 percent of 
exposed areas are affected, or if constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs have been required during the past 
12-month period.  Dermatitis or eczema covering 20 to 40 
percent of the entire body, affecting 20 to 40 percent of 
exposed areas, or requiring systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period warrants a 30 percent evaluation.  
Dermatitis or eczema covering at least 5 percent, but less 
than 20 percent, of the entire body; affecting at least 5 
percent, but less than 20 percent, of exposed areas; or 
requiring intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of less than six weeks during the past 12-month 
period warrants a 10 percent evaluation.  Dermatitis or 
eczema covering less than 5 percent of the entire body, 
affecting less than 5 percent of exposed areas; and requiring 
no more than topical therapy during the past 12-month period 
warrants a noncompensable evaluation.  

The current medical evidence of record indicates that the 
veteran does not have a diagnosis of fungus disorder of the 
feet, and the veteran has repeatedly claimed that he does not 
have a fungus disorder of the feet.  Notably, an April 2004 
VA progress note states that the veteran complained that VA 
physicians have always diagnosed him with a fungus, but the 
treatment for such has never worked.  He stated that his foot 
symptoms only started after he developed frostbite in 
service.  

A fungal culture done in conjunction with the September 2005 
VA exam revealed no fungal growth after four weeks.  Although 
the VA medical records from March 2004 and earlier note that 
the veteran had blisters and dry scaly areas on the inside of 
his feet, as well as toenail(s) with fungal infection, the 
August 2006 VA examiner, who reviewed the entire claims file 
and examined the veteran, indicated that such prior diagnoses 
were never based upon culture results.  In fact, the Board 
notes that the veteran had never had a fungal culture done 
until June 2004, at which time it was revealed that he did 
not have a fungal infection, but instead had hyperkeratosis 
and focal parakeratosis consistent with corn.  Additional 
medical evidence revealed that the veteran's foot disorder 
was actually due to frostbite injury to the feet.  The 
veteran is currently service connected for residuals of 
frostbite of the feet and in receipt of a separate 30 percent 
rating for each foot.  Those ratings are not currently at 
issue in this appeal.  In view of the evidence showing that 
he has not had a fungus infection of either foot during the 
period of this claim, he is not entitled to a higher rating 
under the former or current criteria for rating this service-
connected disability.  


ORDER

The Board having determined that new and material evidence 
has been presented, reopening of the claim for entitlement to 
service connection for residuals of a low back injury is 
granted.

Entitlement to an increased rating for a fungus disorder of 
the feet is denied.


REMAND

Although the Board granted reopening of the veteran's claim 
for service connection for residuals of a low back injury, 
the Board finds that there is insufficient evidence in the 
record to decide the merits of the claim.  In this regard, 
the Board notes that there are several notations in the 
service medical records indicating that the veteran had low 
back pain, muscle spasms in the low back, low back strain, 
and injuries to the low back.  The separation exam report 
notes that the veteran had complaints of "recurrent back 
pain."  The post-service medical evidence indicates that the 
veteran has a back disorder.  However, he has never been 
afforded a VA examination to determine the nature and 
etiology of his low back disorder.

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions: 

1.  The AMC or the RO should send the 
veteran a letter providing the notice 
required under 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006), 
to include notice regarding the 
disability rating and effective-date 
elements of his service connection claim 
in accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The AMC or the RO should then 
schedule the veteran for a VA examination 
by a physician with the appropriate 
expertise to determine the nature and 
etiology of any currently present 
disability of the low back.  The claims 
folders, to include a copy of this 
Remand, must be made available to and be 
reviewed by the examiner.

All indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.  

Based upon the claims folders review, the 
examination results and sound medical 
principles, the examiner should provide 
an opinion with respect to each currently 
present disability of the low back as to 
whether there is a 50 percent or better 
probability that the disability is 
etiologically related to service, namely 
the incidents reported in the service 
medical records regarding the veteran's 
back.  

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached.  

3.  The AMC or the RO should also 
undertake any other development it 
determines to be warranted.

4.  Then, the AMC or the RO should 
adjudicate the veteran's reopened claim 
based on a de novo review of the record.  
If the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and provided an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals






 Department of Veterans Affairs


